Citation Nr: 1611151	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-26 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of qualifying to receive dependency and indemnity compensation (DIC) and death pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to May 1972.  He died in
May 2009 and the appellant contends that she is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee, which denied the appellant's claim of entitlement to VA death benefits, including DIC and death pension benefits.  The St. Petersburg, Florida RO currently has jurisdiction over the claim.

The appellant's claim was remanded by the Board in May 2014 and June 2015 to afford her a videoconference or Travel Board hearing. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the appellant's claim in May 2014 to afford her a videoconference or Travel Board hearing.  The electronic claims file indicates that without determining from the appellant whether she preferred a videoconference or Travel Board hearing, a videoconference hearing was scheduled for March 2015.  She failed to appear, as the hearing notice was sent to an old address.  Following a June 2015 Board remand for a hearing, a December 2015 letter from the RO indicated that she would be notified as to the time and date of her requested Travel Board hearing.  Instead, she was notified in a January 2016 letter that she had been scheduled for a videoconference hearing in March 2016, before the undersigned.  In February 2016, the appellant called to indicate that she would prefer to have a Travel Board hearing, as she had difficulty with cameras and preferred to discuss her claim in person.  She stated that she would attend any rescheduled hearing.  

Given that the prior Board remands directed that the appellant should be scheduled for a videoconference or Travel Board hearing, that the December 2015 letter from the RO stated that a Travel Board hearing would be scheduled, and that there is no indication the appellant otherwise requested a videoconference hearing, a remand for a Travel Board hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the appellant for a Travel Board hearing.  Notify her of the date, time, and location of this rescheduled hearing.  After the hearing, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




